Filed 8/15/22 In re J.D. CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 In re J.D., a Person Coming                                  2d Juv. No. B311194
 Under the Juvenile Court                                   (Super. Ct. No. KJ41098)
 Law.                                                         (Los Angeles County)


 THE PEOPLE,

      Plaintiff and Respondent,

 v.

 J.D.,

      Defendant and Appellant.



      J.D. appeals from the juvenile court’s finding that he
committed voluntary manslaughter and the dispositional order
committing him to the Department of Juvenile Facilities (DJF)
for two years. (Pen. Code, § 192, subd. (a); Welf. & Inst. Code, §
602.) He contends substantial evidence does not support the
juvenile court’s finding that he honestly, but unreasonably used
deadly force when he shot and killed his friend. He also contends
the juvenile court abused its discretion when it committed him to
DJF for two years. We affirm.
                   Factual and Procedural History
       At about 9:30 p.m. in May 2014, appellant, then seventeen
years old, was “hanging out” with friends in front of their house
when he saw a person quickly approaching. The person was
wearing a hoodie with his face partially covered and appeared to
have his hand inside his waistband. As the person got close,
appellant pulled out a gun and fired a single shot to the person’s
head. After the person fell to the ground, appellant rolled him
over and pulled down the hoodie. He recognized the person as his
friend, Adrian Gallegos. Appellant said, “Little Smiley
[Gallegos]. Why did you do that?” Appellant and two other
people drove Gallegos to the hospital. But he died the following
day from the gunshot wound to his head.
       At the contested hearing on the murder charge, witnesses
testified that on the night of the shooting, they saw the person
later identified as Gallegos, “creeping up” toward them and
appeared to be holding a gun. The testimony was inconsistent
whether Gallegos removed his hand from his pocket or extended
his arm out as if pointing a gun. Two of the witnesses admitted
they lied to police for a year about the shooting.
       Another witness testified he was sitting in his car at the
time of the shooting and saw Gallegos approach appellant. While
testifying, the witness was visibly nervous. He explained he had
to move out of state because he was scared that people would say
he was a “snitch.” The witness testified he did not recall telling
police appellant took off his shirt, put the gun inside it, and tried
to throw it in the witness’s car, or that when he refused,




                                 2
appellant called him a “bitch.” He did recall telling police that
after the shooting, appellant told him, “nobody knows. . . . If I
hear that anybody knows, it’s because of you.” When the
prosecutor asked the witness who shot Gallegos, the witness said,
“I believe I’m dead now.”
       The juvenile court found appellant committed voluntary
manslaughter, as a lesser included offense of murder. (Pen.
Code, § 192, subd. (a).) It also found appellant to be a person
described by Welfare and Institution Code section 602 and
ordered he be committed to DJF for two years.
                       Sufficiency of the Evidence
       “‘The same standard governs review of the sufficiency of the
evidence in adult criminal cases and juvenile cases: we review the
whole record in the light most favorable to the judgment to decide
whether substantial evidence supports the conviction, so that a
reasonable fact finder could find guilt beyond a reasonable doubt.
[Citations.]’” (In re A.G. (2020) 58 Cal.App.5th 647, 653; see
Jackson v. Virginia (1979) 443 U.S. 307, 317-320.) Substantial
evidence is that which is reasonable, credible, and of solid value.
(People v. Westerfield (2019) 6 Cal.5th 632, 713 (Westerfield).)
       “‘We presume in support of the of the judgment the
existence of every fact the trier of fact reasonably could infer from
the evidence. [Citation.] If the circumstances reasonably justify
the trier of fact’s findings, reversal of the judgment is not
warranted simply because the circumstances might also
reasonably be reconciled with a contrary finding.’” (Westerfield,
supra, 6 Cal.5th at p. 713.) We resolve neither credibility issues
nor evidentiary conflicts. (People v. Manibusan (2013) 58 Cal.4th
40, 87.)




                                 3
                        Imperfect Self-Defense
       “‘Self-defense, when based on a reasonable belief that
killing is necessary to avert an imminent threat of death or great
bodily injury, is a complete justification, and such a killing is not
a crime.’” (People v. Beck and Cruz (2019) 8 Cal.5th 548, 648.) If,
however, the “belief subjectively exists but is objectively
unreasonable, there is ‘imperfect self-defense,’ i.e., ‘the defendant
is deemed to have acted without malice and cannot be convicted
of murder,’ but can be convicted of manslaughter.” (People v.
Humphrey (1996) 13 Cal.4th 1073, 1082 (Humphrey).)
       “To assess whether a belief was objectively reasonable,” the
fact finder “‘must consider what “would appear to be necessary to
a reasonable person in a similar situation and with similar
knowledge.”’” (People v. Brady (2018) 22 Cal.App.5th 1008, 1014
(Brady), quoting Humphrey, supra, 13 Cal.4th at pp. 1082-1083.)
In so doing, it must assume “‘“the point of view of a reasonable
person in the position of [the] defendant,””’ considering ‘““all the
elements in the case which might be expected to operate on his
mind.”’” (Brady, at p. 1014, quoting Humphrey, at p. 1083.)
       This does not mean that the “objective inquiry adopts the
standpoint of a reasonable person ‘with [appellant’s] background
of trauma, abuse, mental illness, and physical limitations.’”
(Brady, supra, 22 Cal.App.5th at pp. 1014-1015.) Rather, the
inquiry is “‘whether a person of ordinary and normal mental and
physical capacity would have believed he was in imminent
danger of bodily injury under the known circumstances.’” (Id. at
p. 1015.)
       Here, substantial evidence supports the juvenile court’s
conclusion that appellant actually, but unreasonably, believed he
needed to use deadly force the night of the shooting. The juvenile




                                  4
court stated that the overall evidence did support “some level” of
appellant’s “alertness to the situation” when Gallegos approached
the area with his face covered and his hand in his waistband
area. While the juvenile court believed appellant’s motive was to
defend himself, the evidence did not support a finding that his
belief in the need for self-defense was “reasonable.” The juvenile
court opined, “there was no evidence [Gallegos] had a gun or was
carrying a gun. He posed no actual threat.” After considering
the evidence, the juvenile court concluded, “I think that it would
take more than what [appellant] saw for a reasonable belief.”
       Appellant contends this finding is error because the
juvenile court did not consider evidence of a prior shooting in the
area or appellant’s perception of danger. He relies on Humphrey,
supra, 13 Cal.4th 1073, People v. Sotelo-Urena (2016) 4
Cal.App.5th 732, and People v. Horn (2021) 63 Cal.App.5th 672
stating that evidence bearing on the defendant’s perception of
danger is relevant to understanding his perspective and how a
reasonable person would act under similar circumstances. (See
Humprey, at p. 1083; Sotelo-Urena, at p. 752; Horn, at pp. 682-
683.) But those cases are distinguishable and do not support a
finding that appellant’s shooting of Gallegos in this case was
objectively reasonable.
       We disagree with appellant’s contention that the juvenile
court did not consider evidence of the prior shooting or
appellant’s perception of danger. First, the juvenile court is
presumed to have considered all relevant factors, even if it did
not mention them all in its explanatory comments. (People v.
Myers (1999) 69 Cal.App.4th 305, 310.) Second, the juvenile
court expressly stated it had sat through the trial, reviewed the
evidence, and found the “overall evidence” did not support a




                                 5
finding that appellant’s belief in the need for self-defense was
objectively reasonable.
                           DJF Commitment
       Appellant next contends the juvenile court abused its
discretion in committing him to DJF instead of a less restrictive
alternative. Appellant’s contention is meritless.
        In order for the juvenile court to commit a minor to DJF,
there must be substantial evidence in the record demonstrating
both a probable benefit to the minor by a DJF commitment and
the inappropriateness or ineffectiveness of less restrictive
alternatives. (In re Carlos J. (2018) 22 Cal.App.5th 1, 6; In re
N.C. (2019) 39 Cal.App.5th 81, 86.) This is because “[n]o ward of
the juvenile court shall be committed to [DJF] unless the judge of
the court is fully satisfied that the mental and physical condition
and qualifications of the ward are such as to render it probable
that he will be benefited by the reformatory educational
discipline or other treatment provided by [DJF].” (Welf. & Inst.
Code, § 734.)
       We review the juvenile court’s commitment decision for
abuse of discretion and indulge all reasonable inferences to
support its decision. (In re N.C., supra, 39 Cal.App.5th at p. 85.)
The juvenile court did not abuse its discretion. While appellant’s
prior record was minimal, and he did not commit a new offense
after the shooting, the juvenile court did not believe the
alternative disposition of time-served with supervision by
probation for seven months was sufficient. Nor was there any
evidence of “proposed programs” that appellant could participate
in while on probation.
       The juvenile court listed several programs identified in the
probation report that appellant would be eligible for and would




                                 6
benefit from while at DJF, including individual behavioral
counseling to develop personal responsibility, accountability, and
the tools to “avoid criminogenic behavior.” Appellant could
participate in “aggression interruption treatment and behavior
treatment program interventions,” which “provide youth with
insight into alternative ways of thinking and behaving in order to
avoid aggression and violence.” Finally, appellant could obtain
his high school diploma or G.E.D. and pursue vocational training.
       Appellant contends that any benefit is “speculation,”
especially since the programs listed in the probation report are
“vaguely-described” and do not specifically identify any individual
problems they would address. But the probation department “is
not required in its report . . . to provide indepth information
about the DJF’s programs . . . .” (In re Carlos J., supra, 22
Cal.App.5th at pp. 12-13.) “[W]here the probation officer has
identified programs of benefit to a minor and provided brief
information about the most important programs, it may be
presumed the probation officer’s recommendation is based on an
assessment the programs are available and appropriate.” (Id. at
p. 13.)
       Appellant contends there is “concrete and substantial
evidence” that he has “reformed himself” in the years since he
shot and killed Gallegos. For example, he has not engaged in
violent criminal or gang activity, has worked as a plumber and
electrician, and by the time of the hearing, had a two-year-old
daughter. However, the juvenile court found there was no
“evidence of any counseling,” or that appellant had participated
in classes such as, “victim awareness,” “substance abuse,” or “any




                                 7
sort of life skills education for avoiding this type of situation” in
the future.1
       This is particularly relevant given appellant’s behavior
after the shooting. For example, he tried to dispose of the gun by
hiding it in a witness’s vehicle. When the witness refused,
appellant called him a “bitch” and threatened him. Appellant
also did not call 911, which likely delayed immediate assistance
for Gallegos at the hospital.
       Consequently, the juvenile court could not say appellant
did not pose any danger to the public or that such an incident
would not recur. This was reasonable. While rehabilitation is
one of the primary objectives of juvenile court law, so too is public
safety. (In re N.C., supra, 39 Cal.App.5th at pp. 85-86.)
       Appellant’s final contention that DJF’s impending closure
“must affect” the programs and services is without merit. The
juvenile court was well aware of the pending legislative changes
to DJF, and after carefully weighing the alternative, determined
appellant would benefit from the programs and services available
at DJF that would otherwise not be available to him. There was
no abuse of discretion.
                               Disposition
       The judgment (findings and order) is affirmed.




      1 There was a five-year delay between the shooting and the
filing of the dependency petition.



                                  8
       NOT TO BE PUBLISHED.



                                                               YEGAN, J.

We concur:



               GILBERT, P. J.



               PERREN, J.*




*Retired Associate Justice of the Court of Appeal, Second Appellate District,
assigned by the Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                           9
                Steven E. Ipson, Commissioner
             Superior Court County of Los Angeles
               ______________________________

     Laini Millar Melnick, under appointment by the Court of
Appeal, for Defendant and Appellant.

      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Paul M. Roadarmel, Jr., Supervising
Deputy Attorney General, and Michael Katz, Deputy Attorney
General, for Plaintiff and Respondent.